Citation Nr: 0428475	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for vertigo associated with tinnitus from June 21, 
2002 to October 2, 2002.

2.  Entitlement to an initial evaluation in excess of 30 
percent for vertigo associated with tinnitus from October 3, 
2002.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In an August 2002 rating decision, the RO granted 
service connection for vertigo and assigned a 10 percent 
disability evaluation effective from June 21, 2002.  The 
veteran then filed a Notice of Disagreement and submitted 
private medical records.  In a subsequent January 2003 rating 
decision based on a review of this additional evidence, the 
RO increased the evaluation assigned the veteran's service-
connected vertigo to 30 percent effective from October 3, 
2002.  The veteran, who had active service from August 1943 
to April 1946, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for additional development in February 
2004, and that development was completed.  The case has since 
been returned to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's vertigo was not productive of dizziness and 
occasional staggering from June 21, 2002 to October 2, 2002.

3.  The veteran is already in receipt of the maximum 
schedular evaluation for his vertigo from October 3, 2002, 
and this disability is not shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for vertigo associated with tinnitus from June 21, 
2002 to October 2, 2002 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.87, Diagnostic Code 6204 (2003).

2.  The criteria for an initial evaluation in excess of 
30 percent for vertigo associated with tinnitus from October 
3, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.87, 
Diagnostic Code 6204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the August 
2002 and January 2003 rating decisions as well as the 
February 2003 Statement of the Case and the July 2004 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claim was denied.  In 
addition, the RO sent a letter to the veteran in June 2002 in 
connection with his claim for service connection for vertigo 
that specifically informed him of what VA was doing to assist 
and what was needed from him.  That letter obviously did not 
address the issue of entitlement to a higher initial 
evaluation for the veteran's disability, as service 
connection had not been established at that time.  However, 
it has been determined by VA's Office of the General Counsel 
(OGC) that, when a claim of service connection is granted and 
the veteran submits a notice of disagreement in which he 
raises the new issue of entitlement to an increased rating 
for the disability in question, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement.  See VAOPGCPREC 8-2003 (December 22, 
2003).  Instead, the OGC concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id.  Such was done in the 
present case.  Thus, no further notice is required in 
connection with the veteran's claim for a higher initial 
evaluation.  However, an additional letter was sent to the 
veteran in March 2004 in connection with his claim for a 
higher initial evaluation for vertigo.  The letter 
specifically informed the veteran of the VCAA, what the VA's 
and the veteran's responsibilities were under the Act, 
including the division of responsibilities in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied. Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in July 2002 and March 2003.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A rating decision dated in August 2002 granted service 
connection for vertigo and assigned a 10 percent disability 
evaluation effective from June 21, 2002.  That determination 
was based on a review of the findings of a VA examination 
performed in July 2002.  The veteran then filed a Notice of 
Disagreement and submitted private medical records.  In a 
subsequent January 2003 rating decision based on a review of 
this additional evidence, the RO increased the evaluation and 
assigned the veteran's service-connected vertigo a 30 percent 
disability evaluation effective from October 3, 2002.  

VA outpatient records dated from December 1996 to June 2002 
document the veteran's complaints of vertigo.  In May 2002, 
he reported having dizziness at times, especially when he 
stood up to walk or sat up to get out of bed, and in June 
2002, he complained of sudden onsets of whirling vertigo.  

The veteran was provided a VA examination in July 2002 during 
which he indicated that he had headaches two to three times a 
day that were always associated with dizziness and vertigo.  
He further related that he felt like he was almost ready to 
black out when he had such headaches and that he had noticed 
a balance and gait disturbance associated with his tinnitus 
although the ear disease examiner noted that the veteran also 
had multiple orthopedic and musculoskeletal  issues.  In 
fact, on examination, the veteran was noted to walk with 
bilateral Canadian crutches which other medical evidence of 
record indicates were necessary for such musculoskeletal 
problems.  

Private medical records dated from July 2002 to November 2002 
document the veteran's vestibular rehabilitation.  In July 
2002, he was seen for a clinical vestibular and balance 
evaluation.  During that appointment, he reported having 
intermittent spells of dizziness for the four previous years 
that had been worsening.  He described the dizziness as a 
"whirling in the head," which occurred when walking, and he 
felt as though he would fall flat on his face.  He also 
indicated that more spells would occur if he did not lie down 
after dinner.  He denied visual disturbances in conjunction 
with dizziness.  The veteran was seen again in October 2002 
during which he complained of increasing headaches, 
dizziness, and imbalance problems.  He also had occasional 
blackout spells.  His dizziness spells were worse in the 
morning when getting up as well as when walking.  The 
physical therapist noted that the veteran had difficulty 
discerning between dizziness and imbalance.  During 
examination, any attempt by the veteran to lean forward 
resulted in him falling into the therapist, who also 
commented that the veteran was truly unable to stand without 
support.  He had a normal gait with one crutch on the left, 
but he was unable to have any head movement and looked 
straight ahead.  He was also unable to ambulate on his toes, 
on his heels, or in a figure eight without difficulty.  When 
he attempted to perform head movement and used crutches in a 
three-point gait, he could perform for approximately four 
feet with his head turned to left making him dizzier than his 
head turned to the right.  The dizziness intensity was eight 
over ten, which lasted approximately four minutes and 
required the veteran to sit and rest.  He required moderate 
assistance to ambulate and go to a chair as well as when he 
rose from the chair to stand and use his bilateral forearm 
crutches.  He also had very robust responses when attempts 
were made to stimulate the dizziness response with head 
movement.  The therapist instructed the veteran in 
habituation exercises that were to be performed at home.  

These private medical records also indicate that veteran 
returned for vestibular rehabilitation in November 2002 
during which he reported feeling worse.  He stated that if he 
turned his head too far in performing his exercises he 
started to get woozy and if he looked down, he also became 
dizzy.  He believed that his balance had also worsened.  He 
had to sit on the side of the bed longer before getting up 
without falling forward.  He had been performing his 
exercises three times per day and continued until he became 
dizzy, which had been no more than three repetitions.  Some 
days he had to stop and wait anywhere from five minutes to 
half an hour before doing another exercise, and he indicated 
that it was worse when he was tired.  He thought that any 
cervical movement intensified his dizziness.  He had stopped 
taking his medication for dizziness.  During this 
appointment, the veteran attempted to perform his exercise 
program, but he was unable to continue because of dizziness 
and headaches.  Although eye movement did not increase his 
dizziness, head movement did.  It was determined that 
vestibular rehabilitation had nothing further to offer the 
veteran at that time.    

VA outpatient records dated from July 2002 to September 2002 
noted that in September 2002 the veteran had vertigo that was 
becoming more significant.  He had problems when he turned 
his head side to side and was unable to lie on his left side 
at all.  His symptoms lasted anywhere from a few seconds to 
10 to 20 minutes and usually went away when he stopped 
moving.  He had not had any falls associated with his 
vertigo, nor did he have any nausea or vomiting.  He 
exhibited normal balance and gait, and there was no nystagmus 
on physical examination.  

VA outpatient records dated from August 2002 to February 2003 
indicated in December 2002 that vestibular rehabilitation had 
not helped the veteran's vertigo.  When he turned his head to 
the left side, he became extremely dizzy, which increased 
with nausea and vomiting as he continued to repeat the 
movement.  He was also unable to look upward and passed out 
if lifted his head.  The treating physician noted that the 
veteran needed to decrease rapid movements and that there was 
no medical management available for his disorder.  

The veteran was provided a VA examination in March 2003 
during which it was noted that the veteran experienced nausea 
with his headaches as well as when he made rapid head 
movements.  The examiner diagnosed him as having headaches, 
vertigo, and labryinthitis.

VA outpatient records dated from April 2003 to March 2004 
document the veteran's complaints and treatment for various 
disorders, including vertigo.  In December 2003, the 
veterans' neurologist noted that the he occasionally became 
somewhat woozy when he suddenly changed positions.  He had 
not passed out or had had any falls.   In March 2004, the 
veteran stated that he had been having dizziness spells once 
or twice a day in the past and that in the previous week he 
had them four five times a day.  He experienced dizziness 
whenever he stood up, bent over, or changed directions.  He 
admitted to having nausea associated with the dizziness, but 
denied vomiting.  

VA outpatient records dated from January 2004 to June 2004 
noted that the veteran stated in March 2004 that he had 
vertigo if his head moved or jerked quickly and resulted in 
blacking out.  He continued to complain of severe vertigo in 
April 2004, which occurred three to four times a day.


Law and Analysis

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 30 percent from October 3, 2002.  
However, applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's vertigo is currently evaluated as 10 percent 
disabling from June 21, 2002 and as 30 percent disabling from 
October 3, 2002 under 38 C.F.R. § 4.87, Diagnostic Code 6299-
6204.  A 10 percent evaluation is for assignment when there 
is occasional dizziness, and a 30 percent disability 
evaluation is warranted when there is dizziness and 
occasional staggering.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be rated separately 
and combined.  See 38 C.F.R. § 4.87, Diagnostic Code 6204, 
Note (2003). 

I.  Entitlement to an Initial Evaluation in Excess of 10 
Percent for Vertigo Associated with Tinnitus from June 21, 
2002 to October 2, 2002.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran the veteran is not entitled to a higher 
initial evaluation from June 21, 2002 to October 2, 2002.  
The Board notes that the medical evidence of record does not 
show the veteran to have dizziness and occasional staggering 
prior to October 3, 2002.  In this regard, VA outpatient 
records dated from December 1996 to June 2002 document the 
veteran's complaints of vertigo, but do not contain objective 
medical evidence that such was associated with staggering.  
The Board acknowledges that private medical records dated in 
July 2002 documented that the veteran felt as though he would 
fall flat on his face and that he also told the July 2002 VA 
examiner that he noticed a balance and gait disturbance.  
However, VA outpatient records dated in September 2002 
indicate that he did not have any falls associated with his 
vertigo, and the treating physician specifically noted that 
the veteran had exhibited normal balance and gait.  
Therefore, the Board finds that an initial evaluation in 
excess of 10 percent from June 21, 2002 to October 2, 2002 is 
not warranted.


II.  Entitlement to an Initial Evaluation in Excess of 30 
Percent for Vertigo Associated with Tinnitus from October 3, 
2002.

As noted above, the veteran's vertigo was assigned a 30 
percent disability evaluation effective from October 3, 2002.  
Under Diagnostic Code 6204, a 30 percent evaluation 
represents the maximum schedular criteria for that 
disability.  Consequently, the veteran is not entitled to an 
increased rating for his disability under those criteria.  
Therefore, an evaluation in excess of 30 percent cannot be 
granted under this Diagnostic Code.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Code 6205, which 
provides the rating criteria for Meniere's syndrome.  The 
criteria for that disability is set forth at 38 C.F.R. § 
4.87, Diagnostic Code 6205.  However, the Board has reviewed 
the pertinent medical evidence as contained in the veteran's 
claims file, and concludes that the criteria for a rating in 
excess of 30 percent for Meniere's syndrome are simply not 
met.  In this regard, the Board observes that there is no 
clinical diagnosis of such a disability, as was noted in a 
March 2004 rating decision that denied service connection for 
Meniere's syndrome.  Additionally, the Board notes that the 
veteran is already assigned separate disability evaluations 
for hearing loss and tinnitus, and a note to Diagnostic Code 
6205 provides that an evaluation for hearing impairment, 
tinnitus, or vertigo should not be combined with an 
evaluation under Diagnostic Code 6205; parenthetically, a 
note to Diagnostic Code 6260 provides that a separate 
evaluation for tinnitus cannot be assigned "when tinnitus 
supports an evaluation" under DC 6100 (hearing impairment), 
DC 6200 (chronic suppurative otitis media), or DC 6204 
(peripheral vestibular disorders).  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6205, 6260 (2003).  Therefore, the Board 
finds that the veteran is not entitled to a higher initial 
evaluation in excess of 30 percent for vertigo from October 
3, 2002.


III. Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected vertigo has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's vertigo.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's vertigo under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

An initial evaluation in excess of 10 percent for vertigo 
associated with tinnitus from June 21, 2002 to October 2, 
2002 is denied.

An initial evaluation in excess of 30 percent for vertigo 
associated with tinnitus from October 3, 2002 is denied.



	                        
____________________________________________
	S.L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



